

113 HR 3337 IH: LTC Todd J. Clark Hero Flight Act of 2013
U.S. House of Representatives
2013-10-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3337IN THE HOUSE OF REPRESENTATIVESOctober 23, 2013Mr. Tonko (for himself, Mr. Gibson, and Mr. Owens) introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo amend title 10, United States Code, to authorize payment of expenses for a stopover of the remains of decedents covered by section 1481 of such title en route to the final destination.1.Short titleThis Act may be cited as the LTC Todd J. Clark Hero Flight Act of 2013.2.Authorization of payment of expenses of stopover of remains en route to final destinationSection 1482(a)(8) of title 10, United States Code, is amended by striking the place selected by the person and inserting the place selected, and one stopover (either by direct or indirect routing) if requested, by the person.